Citation Nr: 1702402	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
January 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2015, the Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's chronic sprain and degenerative osteoarthritis of the right knee had their onset during service.


CONCLUSION OF LAW

The criteria for service connection for chronic sprain and degenerative osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for chronic sprain and degenerative osteoarthritis of the right knee is warranted.  During the appeal period, the Veteran was diagnosed with chronic sprain and degenerative osteoarthritis of the right knee.  See April 2016 VA Examination Report; see also December 2016 VA Medical Opinion.  He reported that he jumped out of a cargo truck and twisted his right knee during service.  See April 2016 VA Examination Report; see also December 2016 VA Medical Opinion.  The Veteran is competent to report the injuries he sustained in service and the Board finds his testimony to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the December 2016 VA examiner provided an opinion that it is at least as likely as not that the Veteran's right knee disorder had its onset during service when he jumped out of the cargo truck and twisted his right knee.  The examiner stated that according to his history, physical exam and evaluation on April 2016, it appears that the Veteran sustained a meniscal tear and possible lateral collateral and/or anterior cruciate ligament(s) tear that resulted in instability and degenerative arthritis that subsequently developed in his right knee secondary to his injury in 1969.  The Board finds the examiner's opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The Board notes that the April 2016 VA examiner provided a negative nexus opinion; however, because the evidence is in equipoise on this issue, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for chronic sprain and degenerative osteoarthritis of the right knee is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


